Luke, J.
1. It is not ground for a new trial to the plaintiff that the, cpurt allowed the defendant railroad company to show by him, on cross-examination, that in the course of several years preceding the burning of the house for which a recovery was sought in this case, and which burning he alleged and by circumstantial evidence sought to show was caused by fire set out by a locomotive of the defendant, several other houses at the same place were burned.
2. The evidence authorized the verdict for the defendant, and the instructions complained of contain no error that .requires a new trial.

Judgment affirmed.


Wade, C. J., and Jenkins, J., concur.